Title: To Thomas Jefferson from John Condit, 24 July 1806
From: Condit, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            New Ark—New Jersey July 24th 1806
                        
                        My friend and Neighbour Col Thomas Ward being about to go to the City of Washington and being yet in
                            Difficulty in consequence of having employed a Man to Drive his Mail Stage who was Disqualified by Law—I have taken the
                            liberty of addressing a few lines to you respecting his situation.
                        You will no doubt recollect  his having presented a
                            Petition for a pardon of the above offence last Spring—that Mr. Fletcher
                            and myself in company with Col Ward waited on you a day or two before Congress was on the Subject—but Col Ward not having been Convicted no relief could then be granted—Since that he has been Convicted, and fined & now wishes to renew his Application for a Pardon—I understand the Law respecting mail drivers is Construed Differently—some Lawyers
                            are of opinion that Col Ward is only liable to as many prosecutions as he has Employed unlawful Drivers, and Under this
                            Opinion and Construction of the Law, he has been prosecuted—but others Seem to think he may be prosecuted for every day
                            the Mail was Driven by such Driver, if not for every Post  Office from which he took the Mail—If the latter Opinion
                            should be correct, it may be that the Judgment already Obtained against Col Ward, will not prove a sufficient Bar against
                            others—His Counsel is however (I understand) of Opinion, that the latter Construction of the Law cannot prevail. But as
                            there are different Opinions, seems to think, in case relief shall be granted, that the Pardon may with propriety be so worded, as to prevent further prosecution, (should Any person be so unprincipled as to Attempt it)—This Idea is however
                            barely Suggested and respectfully submitted to your better Opinion—As to the Respectability of Col Wards Character, and
                            Standing in Society, I will only refer you to the Certificate of Mr. Aaron Fletcher and myself which you will find (If my
                            Memory serves me) on the back of the pitition he presented last Spring—Having made particular Enquiry and being fully
                            convincd that neither the public nor any Individual have received the least Injury from the Law having been thus Broken, I
                            feel Desirous that Col Ward should receive as much relief as the Nature
                            Circumstances, and Justice of his case will permit
                        You will please to excuse  the liberty I have taken, and Accept my
                            best wishes for your Health and happiness, and believe me to be with the greatest respect your Obt. Servt.
                        
                            John Condit
                            
                        
                    